Citation Nr: 1645269	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-06 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral ear infections.

2. Entitlement to service connection for restless legs syndrome.

3. Entitlement to service connection for residuals of left lower lung removal, to include as due to asbestos exposure.

4. Entitlement to service connection for residuals of left rib removal, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to September 1957 and from February 1961 to February 1965.  He had additional service in the military reserves from February 1957 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing held in October 2015.  A transcript of that hearing is associated with the claims file. 

This case was previously before the Board in January 2016, when it was remanded for further development.   It has returned for adjudication.

Although the claim was initially remanded as entitlement to service connection for residuals of a right rib removal, by correspondence dated in August 2016, the Veteran indicated that the claim should be related to removal of the left rib.   Accordingly, the issue has been restated as above to adequately address the Veteran's claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral ear infections is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's restless legs syndrome was not shown during active duty service or for many years thereafter; and, the preponderance of the evidence fails to establish that there is an etiological relationship between this condition and the Veteran's active duty service.

2. The Veteran's residuals of left lower lung and rib removal were not shown during active duty service or for many years thereafter; and, the preponderance of the evidence fails to establish that there is an etiological relationship between these conditions and the Veteran's active duty service, including exposure asbestos.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for restless legs syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for entitlement to service connection for residuals of left lower lung removal have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for residuals of left rib removal have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See April 2010 VCAA correspondence, October 2015 videoconference hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, available service treatment records and post-service treatment records have been received.  In May 2011, the National Personnel Records Center confirmed that some of the Veteran's service treatment records were likely destroyed in a fire.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

This claim was previously remanded to the RO in January 2016 for additional evidentiary development.  The RO has substantially complied with all the previously issued remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Pursuant to the Board's January remand, updated treatment records were obtained and the Veteran was afforded additional VA examinations in March 2016 with an independent medical opinion provided in July 2016.  The examinations and opinions are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including malignant tumors, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

With regard to asbestos related disorders, the VA Adjudication Procedure Manual, M21-1 (M21-1), provides guidance on how to adjudicate claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.I.3 (November 19, 2015).  In this case, the Board concedes that the Veteran had minimal asbestos exposure during his duties as a ship's serviceman during his second period of service.   

A. Restless Legs Syndrome

The Veteran attributes his current restless legs syndrome to physical exertion in service as well as asbestos exposure.

Treatment records dated in January 2010 show a current diagnosis of restless leg syndrome.  The Board concedes that the Veteran's claims of physical exertion are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2014).  His exposure to asbestos is also conceded.  Accordingly, the requirements of Shedden elements (1) and (2) have been met. 

Notwithstanding the above, the Board finds that the Veteran's claim fails on Shedden element (3), evidence of a nexus to service.  The Veteran's available treatment records do not show evidence of or complaints of restless leg syndrome.  Indeed, during the October 2015 hearing, the Veteran testified that he did not want to complain about too many conditions in service as he thought it would limit his ability to make a career out of the military.  He did note that he began noticing a jumping sensation in his legs in service, and that he was asked to switch bunks as his legs were disturbing his bunk mate.  He did not recall the name of the bunk mate who asked to switch with him.  The Veteran's February 1965 discharge examination indicates that his lower extremities were normal.

The Veteran was afforded a VA examination in March 2016.  After a review of the claims file and an examination of the Veteran, the examiner noted the Veteran's 2010 diagnosis of restless leg syndrome.  The examiner opined that the Veteran's restless leg syndrome was less likely than not incurred in or caused by the in-service physical exertion.  The rationale was that the Veteran's available service treatment records were silent for treatment for restless leg syndrome or symptoms associated with the condition.  Further, current medical literature does not support physical exertion as a cause of restless leg syndrome.  

An independent medical opinion provided in July 2016 found the Veteran to be a credible witness and considered that the Board conceded exposure to asbestos in service.  The examiner noted medical literature stating that restless leg syndrome is a genetic condition.  Other potential cause could be anemia, ferritin deficiency, renal failure, and peripheral neuropathy.  She emphasized that there is no medical literature to support a nexus between restless leg syndrome and minimal exposure to asbestos.  Accordingly, the examiner found it less likely than not that the Veteran's restless leg syndrome relates to his in-service exposure to asbestos.   

Based upon the evidence of record, the Board finds that restless leg syndrome was not manifest during active service and was not otherwise not shown to have developed as a result of an established event, injury, or disease during active service.  The opinions of the March 2016 and July 2016 VA examiners are found to be persuasive.  The examiners are shown to have reviewed of the evidence of record and to have thoroughly considered the Veteran's lay statements and medical history.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).


Consideration has been given to the Veteran's personal assertion that he has restless leg syndrome resulting from physical exertion in active service and/or asbestos exposure.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Restless leg syndrome and other movement disorders are not matters readily amenable to mere lay opinion or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

The Board acknowledges that the Veteran is competent to report observable symptoms, such as leg movements, but finds there is no indication that he is competent to diagnose a disorder or comment on the etiology of such symptoms.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or has acquired any medical expertise in movement disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  The lay opinions are also outweighed by the persuasive medical evidence of record.

In conclusion, the Board finds that service connection for restless leg syndrome is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.

B. Residuals of Left Lung and Rib Removal

The Veteran claims that his left lung and rib removal are related to removal of a left upper lobe tumor he attributes to asbestos exposure in service.  

The Veteran's post-service treatment records document a left thoracotomy and left upper lobectomy in September 1983.  A biopsy from that time indicates that the Veteran had a bronchial adenoma, carcinoid type, left upper lobe.  Further, as noted above, the Board concedes minimal asbestos exposure related to the Veteran's second period of active service.  Accordingly, the requirements of Shedden elements (1) and (2) have been met. 

However, the Board finds that the Veteran's claim again fails on Shedden element (3).  The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a  malignant tumor or respiratory disorder while in service.  The Veteran's separation examination in February 1965 fails to document any complaints of or observed symptoms related a tumor or respiratory disorder and a chest x-ray was negative.  In fact, the post-service evidence does not reflect treatment for a tumor until 1983, nearly 20 years after service discharge.  The Veteran does not assert that this condition existed since service.  During the hearing in October 2015, the Veteran testified that they did not find out about the tumor on his lungs until they ran tests after a family vacation in the 1980s.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.

An independent medical opinion was sought in July 2016 regarding the Veteran's asbestos exposure.  The examiner considered the Veteran's minimal exposure and reviewed his post-service treatment records.  The examiner noted the Veteran's September 1983 left thoracotomy and left upper lobectomy with possible resection of rib related to bronchial adenoma, carcinoid type.  The examiner stated that current internal medicine and thoracic surgery literature describe carcinoid tumors and bronchial gland carcinomas as low-grade malignant neoplasms.  However, there is not sufficient medical literature to support a nexus between bronchial adenoma, carcinoid type, and exposure to asbestos.  As such, the examiner found it less likely than not that the Veteran's claimed bronchial adenoma, carcinoid type, left upper lobe with possible rib resection relates to or was aggravated by minimal asbestos exposure.  The examiner also noted that a January 2010 CAT scan and February 2014 chest films do not indicate that the Veteran has an active lung disease.  The examiner finally indicated that the Veteran's records do not show removal of a right rib and/or residuals.  Accordingly, the examiner found it would be mere speculation to assume a nexus between residuals of right rib removal and minimal exposure to asbestos because of the lack of objective-medically based, clinical evidence.  

The Board places significant value on the opinion of the examiner who provided the July 2016 medical opinion.  On that occasion, after a thorough review of the evidence, the VA examiner opined that the Veteran's respiratory disorder was less likely than not related to service or to asbestos exposure.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his residuals of left lower lung and rib removal to his active service and to his asbestos exposure.  However, the Veteran is not competent to provide testimony regarding the etiology of left lower lung and rib removal or a malignant tumor.  See Jandreau, 492 F.3d at 1377, n.4.  Because malignant tumors are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's left lower lung and rib removal are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for restless leg syndrome is denied.

Service connection for residuals of left lower lung removal is denied.

Service connection for residuals of left rib removal is denied.


REMAND

The Veteran was afforded a VA examination in March 2016 regarding his claim for entitlement to service connection for bilateral ear infections.  The resulting opinion is inadequate to adjudicate the claim.  Specifically, the examiner relied on the fact that the Veteran's service treatment records are "silent for ear infections."  However, during the hearing, the Veteran testified that he received treatment for his ear infections during his first period of service.  Unfortunately, as noted above, service treatment records from the Veteran's first period of service are unavailable.  Consistent with O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Board finds that an addendum opinion should be obtained, ensuring that the examiner carefully considers the Veteran's credible accounts of in-service ear infections.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain any outstanding medical evidence regarding the Veteran's bilateral ear infections.

2. Then, request an addendum opinion from the March 2016 VA examiner, or if unavailable another appropriate examiner, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic otitis media had its onset in service or is otherwise etiologically related to active service. 

In making this determination, the examiner should address all pertinent evidence of record, including the Veteran's competent and credible reports of ear infections in service.  Consideration must also be given to the Veteran's lay statements of experiencing ear pain and recurrent ear infections since service.  See Board Hearing Testimony.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


